Name: Commission Regulation (EC) No 2754/1999 of 22 December 1999 amending Regulation (EC) No 822/1999 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to its processing in the Community for food-aid purposes
 Type: Regulation
 Subject Matter: cooperation policy;  agri-foodstuffs;  tariff policy;  marketing;  animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 23. 12. 1999L 331/36 COMMISSION REGULATION (EC) No 2754/1999 of 22 December 1999 amending Regulation (EC) No 822/1999 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to its processing in the Community for food-aid purposes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/ 98 (2), and in particular Articles 7(3) and 9(2) thereof, Whereas: (1) Commission Regulation (EC) No 822/1999 of 20 April 1999 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to its processing in the Community for food-aid purposes (3) has provided for a sale of intervention products for food-aid purposes. The charity organisation to which the processed products wre intended has expressed its inten- tion to distribute the goods in certain third countries. Local difficulties have, however, so far prevented that distribution. In order to allow the necessary time to overcome those difficulties the validity period for export licences for the goods concerned should be extended; (2) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 822/1999 the following Article 5(4) is added: 4. Notwithstanding Article 8(1) of Commission Regula- tion (EC) No 1445/95 (*) the period of validity for export licences issued for products produced under this Regulation shall be 12 months from the date of issue within the meaning of Article 21(2) of Commission Regulation (EEC) No 3719/88 (**). (*) OJ L 143, 27.6.1995, p. 35. (**) OJ L 331, 2.12.1988, p. 1. Article 2 This Regulation shall enter into force on the day following of its publication in the Official Journal of the European Communities. It shall apply from 22 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 24. (2) OJ L 210, 28.7.1997, p. 17. (3) OJ L 104, 21.4.1999, p. 9.